Exhibit 4.2 PERMA-FIX ENVIRONMENTAL SERVICES, INC. AND CONTINENTAL STOCK TRANSFER & TRUST COMPANY (Rights Agent) RIGHTS AGREEMENT Dated as of May 2, 2008 TABLE OF CONTENTS Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 6 Section 3. Issue of Right Certificates 6 Section 4. Form of Right Certificates 9 Section 5. Countersignature and Registration 10 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 11 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 13 Section 8. Cancellation and Destruction of Right Certificates 15 Section 9. Availability of Preferred Shares 16 Section 10. Preferred Shares Record Date 18 Section 11. Adjustment of Purchase Price, Number of Shares or Number of Rights 18 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 29 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 30 Section 14. Fractional Rights and Fractional Shares 33 Section 15. Rights of Action 35 Section 16. Agreement of Right Holders 35 Section 17. Right Certificate Holder Not Deemed a Stockholder 36 Section 18. Concerning the Rights Agent 37 Section 19. Merger or Consolidation or Change of Name of Rights Agent 38 Section 20. Duties of Rights Agent 39 Section 21. Change of Rights Agent 42 Section 22. Issuance of New Right Certificates 43 Section 23. Redemption 43 Section 24. Exchange 45 Section 25. Notice of Certain Events 47 Section 26. Notices 48 Section 27. Supplements and Amendments 49 Section 28. Successors 50 Section 29. Determinations and Actions by the Board of the Company 52 Section 30. Benefits of this Agreement 51 Section 31. Severability 51 Section 32. Governing Law 51 Section 33. Counterparts 51 Section 34. Descriptive Headings 52 Exhibit A – Certificate of Designations for Series A Junior Participating Preferred Stock Exhibit B – Form of Right Certificate Exhibit C – Summary of Rights to Purchase Preferred Shares ii RIGHTS AGREEMENT This RIGHTS AGREEMENT, dated as of the 2nd day of May, 2008, between PERMA-FIX ENVIRONMENTAL SERVICES, INC., a Delaware corporation (the “Company”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY (the “Rights Agent”). WITNESSETH WHEREAS, on May 2, 2008 (the “Rights Dividend Declaration Date”), the Board of Directors of the Company (the “Board of the Company”) authorized and declared a dividend distribution of one Right (as hereinafter defined) for each share of Common Stock (as hereinafter defined) of the Company outstanding as of the close of business on May 12, 2008 (the “Record Date”). The Board of the Company and authorized the issuance of one Right (as such number may hereafter be adjusted pursuant to the provisions of Section 11 hereof) for each share of Common Stock of the Company that shall become outstanding between the Record Date and the earlier of the Distribution Date, the Redemption Date and the Final Expiration Date (as such terms are hereinafter defined), and under the certain circumstances thereafter, each Right initially representing the right to purchase one one-hundredth of a Preferred Share (as hereinafter defined), upon the terms and subject to the conditions herein set forth (the “Rights”). NOW THEREFORE, in consideration of the premises and the mutual agreements hereinafter set forth, the parties hereby agree as follows: Section 1.
